PER CURIAM.
Because ' Sunrise Air, Inc. filed suit against MORE Company, Inc. alleging breach of contract, the contract’s forum selectibn provision applies. The forum selection clause provides that any claims be brought in Nevada; therefore, Florida is not the proper forum for this suit. See Amedex Int’l Corp. v. Marino, 722 So.2d 836, 838 (Fla. 3d DCA 1998) (holding that claims against a foreign insurer “were properly dismissed under the policies’ forum selection clauses”). We reverse and direct the trial court to dismiss this action.
REVERSED and REMANDED.